Citation Nr: 1725090	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  14-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for coronary artery disease prior to January 24, 2011, and a rating in excess of 60 percent from that date.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to October 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in August 2015 and June 2016 for further development.  The issue of service connection for right eye disability which had been on appeal was decided by the Board in August 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 24, 2011, the Veteran did not have more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

2.  From January 24, 2011, the Veteran has not had chronic congestive heart failure.  Additionally, a workload of 3 METs or less does not result in dyspnea, fatigue, angina, dizziness, or syncope.  Additionally, he does not have left ventricular dysfunction with an ejection fraction of less than 30 percent.  

3.  The evidence does not indicate that any of the Veteran's coronary artery bypass grafting scars are unstable, deep, or painful.  Scars are described as nontender, well healed, and with dimensions that are less than 39 square cms.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for coronary artery disease status post coronary artery bypass grafting prior to January 24, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7007-7005 (2016).

2.  The criteria for a rating in excess of 60 percent for coronary artery disease status post coronary artery bypass grafting from January 24, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §  4.104, Diagnostic Code 7007-7005 (2016).

3.  The criteria for a separate, compensable rating for coronary artery bypass grafting scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

The Veteran appeals for a higher rating for his service-connected coronary artery disease, which is now status post coronary artery bypass grafting with residual scars.  It is rated as 30 percent disabling from January 14, 2000, and as 60 percent disabling from January 24, 2011, under Diagnostic Code 7007-7005.  The period of time under consideration is from January 14, 2000 to present, as there was a Nehmer grant of service connection for the disability at issue in October 2011, with notice on October 4, 2011, followed by the submission of new and material evidence within the 1 year appeal period, on October 1, 2012, and the subsequent adjudication in February 2013, which is on appeal.  

Diagnostic Code 7005 provides for a 30 percent rating for coronary artery disease when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  It provides for a 60 percent rating for coronary artery disease when there has been more than one episode of acute congestive heart failure in the past year, or; where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  It provides for a 100 percent rating where there is chronic congestive heart failure, or; where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The preponderance of the evidence indicates that prior to January 24, 2011, the Veteran did not have more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  All of the records have been reviewed, and there is no indication that any of these were present.  And to the contrary, March 2005, May 2006, August 2007, December 2008, and January 2010 private medical records indicate that the Veteran walked and/or jogged 2 miles 5 days per week, and he was also doing 30 push-ups 5 days a week in August 2007, December 2008 and January 2010, without any of the required symptoms being mentioned.  It was also reported on VA examination in July 2016 that a nuclear stress test in 2009 revealed a normal ejection fraction.  

The preponderance of the evidence also indicates that from January 24, 2011, the Veteran has not had chronic congestive heart failure.  Additionally, a workload of 3 METs or less does not result in dyspnea, fatigue, angina, dizziness, or syncope.  Additionally, he does not have left ventricular dysfunction with an ejection fraction of less than 30 percent.  All of the records have been thoroughly reviewed, and there is no indication that any of these have been present at any time since January 24, 2011.  Instead, the record indicates lesser symptomatology.  For example, on VA examination in January 24, 2011, the examiner indicated that the Veteran does not have congestive heart failure and that the lowest level of activity at which the Veteran reported symptoms (dyspnea) was at greater than 3-5 METs.  On VA examination in January 2013, the Veteran denied experiencing any of the required symptoms with any physical activity level, and his ejection fraction was 55-60 percent.  The examiner indicated that the best estimate of the Veteran's METs was based on his responses in January 2011 of 3-5 METs.  On VA examinations in January 2013 and July 2016, the examiner indicated that the Veteran had not had congestive heart failure.  It was also reported on VA examination in July 2016 that a nuclear stress test in 2014 revealed a normal ejection fraction.  Additionally, it was indicated at that time that the METS level on the most recent interview-based METs test was greater than 3-5 METs.   

Next, the scars associated with the Veteran's coronary artery bypass grafting surgery do not warrant a separate compensable rating either, under 38 C.F.R. § 4.118, for any part of the rating period.  The January 2013 VA examination report shows that the median sternotomy scar is nontender.  The July 2016 VA examination report does not indicate that any of the scars are unstable, deep, or painful.  It describes scars as well healed, with dimensions that are less than 39 square cms.  In light of the evidence, a compensable rating cannot be assigned for the scars under 38 C.F.R. § 4.118.  

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate ,and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115, (2008).

Comparing the Veteran's disability level and the symptomatology of his coronary artery disease to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings for more severe symptoms or related symptoms.  For example, the nature and extent of the Veteran's symptoms such as decreased stamina and shortness of breath are incorporated in the schedular criteria for evaluating diseases of the heart, which is based on MET level, existence of congestive heart failure, ejection fraction, etc.  In other words, he does not experience any symptoms of his coronary artery disease disability that are not already encompassed or covered in the Rating Schedule.

Moreover, the Veteran has not asserted, and the evidence of record does not suggest, that the collective impact or combined effect of one or more service-connected disability at issue presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In light of the foregoing, the Board finds that the assigned schedular ratings are adequate and that referral for consideration of extraschedular ratings is not required.

The matter of entitlement to total rating for compensation based upon individual unemployability (TDIU) due to the Veteran's service-connected coronary artery disease status post coronary artery bypass grafting with residual scars has been raised by the record, including the Veteran's November 2011 VA Form 21-8940 naming heart disease as the reason he deserves a TDIU, and his January 2014 argument that his rating for his coronary artery disease should be 100 percent, and so it must be addressed as part of the Veteran's claim for higher ratings for his service-connected coronary artery disease with scars disability.  However, the criteria for TDIU are governed by 38 C.F.R. § 4.16 (2016), which have been considered, and the preponderance of the evidence indicates that this college-educated Veteran, with work experience as an engineer manager and in security, has not been prevented from all forms of substantially gainful employment during any part of the rating period solely due to this service-connected disability.  

For instance, the VA examiner in January 2011 indicated that the Veteran's ischemic heart disease does not affect his ability to work, and the opinion on VA examination in January 2013 was that his ischemic heart disease does not render him unemployable.  A fact-specific, detailed rationale was provided for that opinion at that time, whereas the only evidence to the contrary is the Veteran's perfunctory assertion that a TDIU is deserved, without any factual explanation which supports it.  The VA examiner in January 2013 knew the status of the Veteran's coronary artery disease, as he had just considered it in detail, and indicated it would not prevent him from doing sedentary or light physical jobs.  Accordingly, the Board finds that a TDIU due solely to the service-connected coronary artery disease with residual scars is not warranted for any part of the rating period.  

The Veteran has mentioned some factors which he feels should be considered, and in January 2014, he indicated that he feels that his rating should be 90 to 100 percent.  He indicated that medical records reflect that his coronary artery disease is unstable and deteriorating, and that he has an excessive buildup of plaque and stamina problems.  However, the ratings to be assigned are to be based on the current degree of impairment, as defined by the rating criteria.  Stamina is included in that, and has been taken into account, through the METs test criteria above.  Circulation has also been taken  into account through the cardiac ejection fraction measurement criteria.  Employability is to be considered under 38 C.F.R. § 4.16 also.  As is required, every possible consideration has been given to awarding this Veteran increased compensation.  However, the preponderance of the evidence is against the same and there is no reasonable doubt to be resolved in the Veteran's favor concerning it.  In light of this, the benefits sought on appeal cannot be granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board, while unable to grant increased benefits, would like to thank the Veteran for his honorable wartime service, and suggests that he apply for an increased rating if his disability worsens in the future.  


ORDER

A rating in excess of 30 percent for coronary artery disease status post coronary artery bypass grafting with residual scars prior to January 24, 2011 or in excess of 60 percent from that date is denied.


REMAND

Since the Board's June 2016 remand of the Veteran's claim for service connection for a skin disorder, the Veteran has mentioned in October 2016 that he has yet another skin problem, not previously examined by VA, which he describes as a strange cyst between his eyes on the bridge of his nose.  It is clear that he wants service connection for this, based on the context of his statement.  Accordingly, this matter should be addressed by a VA examiner as indicated below, as part of the current claim for service connection for a skin disorder.  Piecemeal litigation is to be avoided wherever possible. 

Additionally, the Board notes that the issue of service connection for a skin disorder was remanded in June 2016 for certain action which has not been satisfactorily accomplished to date.  The July 2016 VA examination report adequately indicates that the Veteran's post-inflammatory hyperpigmentation is part of his prurigo nodularis.  However, the VA examiner in July 2016 did not provide an adequate explanation as to why the Veteran's prurigo nodularis is not related to his presumed in-service Agent Orange exposure.  The examiner's explanation was, essentially, that prurigo nodularis is not on the list of Agent Orange exposure presumptive diseases, and is not related to chloracne or melanoma which are on the list, and so therefore, it is not related to presumed in-service Agent Orange exposure.  However, the explanation for such a nexus opinion should contain more explanatory information than merely that the diagnosed disorder is or is not on the list of diseases presumptive to Agent Orange exposure or is or is not related to diseases that are on the list.  Logical medical reasons for why the examiner feels that there is or is not a relationship to in-service Agent Orange exposure should be delineated in detail.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please obtain any updated VA and non-VA skin treatment records.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of all existing skin disorders, including prurigo nodularis and any skin disease on the bridge of the Veteran's nose.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) What is the diagnosis for any skin disease on the bridge of the Veteran's nose?  Is it at least as likely as not (50 percent or higher degree of probability) that any such skin disease on the bridge of the Veteran's nose is related to service, to include presumed Agent Orange exposure therein?  The explanation for any nexus opinion should be more than merely that the diagnosed disorder is or is not on the list of diseases presumptive to Agent Orange exposure or is or is not related to diseases that are on the list.  

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed prurigo nodularis is related to presumed in-service Agent Orange exposure?  The explanation for any nexus opinion should be more than merely that the diagnosed disorder is or is not on the list of diseases presumptive to Agent Orange exposure or is or is not related to diseases that are on the list.  

The examiner should answer questions (a) and (b) separately, to help ensure that each is fully, clearly, and adequately answered, and should furnish detailed reasons for each opinion, specifically discussing the relevant evidence and medical principles, to the extent appropriate.  A complete rationale must be provided for all opinions.  Logical medical reasons for the examiner's ultimate conclusions that the Veteran's skin disease is or is not related to in-service Agent Orange exposure should be delineated in detail.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


